


Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission

AMENDMENT NO. 1
TO
RESEARCH, DEVELOPMENT AND
COMMECIALIZATION AGREEMENT (the "Existing Agreement")
DATED MAY 24, 2004 BY AND BETWEEN VERTEX PHARMACEUTICALS
INCORPORATED ("Vertex") and CYSTIC FIBROSIS FOUNDATION
THERAPEUTICS INCORPORATED ("CFFT")

        This Amendment No. 1 (the "Amendment") is made this 6th day of January,
2006 (the "Effective Date") between Vertex, a Massachusetts corporation with
principal offices at 130 Waverly Street, Cambridge, MA 02139-4242 and CFFT, a
Delaware corporation with principal offices at 6931 Arlington Road, Bethesda,
Maryland 20814. Vertex and CFFT are referred to hereinafter collectively as the
Parties.

INTRODUCTION

        In 1998, CFFT made an award to Aurora Biosciences to do a feasibility
study using high throughput screening for cf targets. On May 19, 2000, CFFT
selected and provided support for Aurora Biosciences to conduct high throughput
screening with respect to the CFTR target identified by CFFT. Since that time,
Aurora Biosciences, and then after its merger into Vertex, Vertex, have been
conducting a Research Program with CFFT's support aimed at identification and
design of Potentiator and Corrector Compounds, both of which are directed as a
principal mode of therapeutic action at modulation of the biological effect of
CFTR in different ways and with different anticipated results. The Existing
Agreement contemplated that during the course of the Research Program, Vertex,
with CFFT's agreement, would select either the Potentiator or the Corrector
approaches as its Primary Program, to which a majority of resources under the
Research Program would be directed, and the other approach would be designated
as an Alternative Program, to which the balance of resources would be directed.

        Vertex has selected the Potentiator approach as the Primary Program,
with the concurrence of CFFT, and expects to designate a Potentiator Compound as
a Development Candidate on or before December 31, 2005.

        The Parties continue to believe that it may be possible to create
Corrector Compounds of significant potential value as therapeutics in the Field.
To further this effort, CFFT and Vertex agree hereinafter to provide additional
funding and Vertex intends to continue its research efforts with respect to
Correctors beyond the current Research Termination Date of December 31, 2005.
The purpose of this Amendment is to modify the terms of the Existing Agreement
to reflect the progress made in the Research Program during its current term and
to set forth the terms of the extended Corrector Research Program.

        Capitalized terms not otherwise defined in this Amendment shall have the
meaning ascribed to them in the Existing Agreement. If specific provisions of
this Amendment are inconsistent with specific provisions of the Existing
Agreement, the provisions of this Amendment shall control.

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

1

--------------------------------------------------------------------------------



        In consideration of the mutual covenants set forth in this Amendment,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

1.     General.

1.1.Vertex and CFFT acknowledge that the "Primary Program" under the Existing
Agreement refers to research activities relating to Potentiator Compounds. CFFT
has no further right to request under Section 2.5 of the Existing Agreement that
Vertex designate Correctors as the Primary Program, or to terminate the Existing
Agreement under Section 10.5.1 thereof.

1.2.After December 31, 2005, the "Research Program" will refer to research
undertaken under the Existing Agreement, as amended hereby, with respect only to
Corrector Compounds (except for the Potentiator research funded during 2006 as
specified in the attached Research Plan). The "Research Plan" under Section 2.4
of the Existing Agreement will mean, after December 31, 2005, the initial plan
for conduct of the Research Program focused on Correctors (and to a limited
extent, Potentiators, as provided in the Research Plan), subject to applicable
provisions of Section 2.4.1 of the Existing Agreement regarding modifications to
that Research Plan. A copy of the initial Research Plan for continuing Corrector
research (the "Initial Corrector Research Plan") is attached to this Amendment
as Exhibit 1.2. The concepts of Primary Subplan and Alternative Subplan as
referenced in Section 2.4.3 of the Existing Agreement will no longer apply to
activities undertaken under the Research Program after December 31, 2005. The
terms of the Existing Agreement that provide for the allocation of resources
between the Primary and the Alternative Programs will not be applicable to the
Research Program after December 31, 2005.

1.3.The budget for the Research Program under the Existing Agreement for the one
year period ending December 31, 2005 (the "Current Budget") is attached hereto
as Exhibit 1.3, has been approved by both Parties hereto and represents an
agreed allocation of funding between the Primary and the Alternative Programs
for the period ending December 31, 2005. The Parties have agreed on a separate
budget (the "Initial Corrector Budget") representing an agreed allocation of
additional Corrector research funding to be provided under this Amendment, as
referenced in Section 4.1 below, for the period commencing on the Effective Date
of this Amendment and ending on the Research Termination Date referenced in
Section 1.4 below.

1.4.The Research Termination Date shall mean the end of the revised Research
Program directed at the identification and design of Corrector Drug Product
Candidates (the "Corrector Research Program") which shall be March 31, 2008,
unless the Research Program under the Existing Agreement as amended hereby is
otherwise extended or terminated in accordance with its terms.

1.5.The term "Drug Product[s]" is amended to mean a finished dosage form that is
prepared from Bulk Drug Substance covered by Vertex CF Technology and is ready
for administration to the ultimate consumer as a pharmaceutical.

1.6.The term "Vertex CF Technology" as defined in the Existing Agreement shall
also be deemed to refer to data, technical information, know-how, inventions
(whether or not patented), trade secrets, processes and methods discovered or
developed, and Controlled by Vertex or its Affiliates, in the course of the
performance of the Research Program under this Amendment, but shall not refer to
Vertex's general drug design technology whether in hardware or software form,
tangible or intangible.


Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

2

--------------------------------------------------------------------------------



1.7.The provisions of Section 6.3 of the Existing Agreement shall apply to this
Amendment as if it were being entered into as part of the Existing Agreement.
The Parties will agree on the timing and content of a press release relating to
this Amendment.

2.     Termination Provisions.

2.1.On the Effective Date of this Amendment, CFFT shall no longer have the right
to terminate the Existing Agreement under Section 10.5.1 (relating to a
disagreement over the choice of Primary and Alternative Programs) or
Section 10.6.3 (relating to termination of the Alternative Program). Therefore,
those sections of the Existing Agreement are hereby deleted.

2.2.Section 10.5.2 of the Existing Agreement is hereby amended to read as
follows:

"At its sole discretion, CFFT may terminate the Research Program effective
June 30, 2006 or June 30, 2007, upon not less than sixty (60) days prior written
notice to Vertex (an "Early Termination Notice")."

2.3.Sections 10.5.4, 10.5.6 and 10.7 of the Existing Agreement are hereby
deleted.

2.4.Section 10.6.1 of the Existing Agreement is hereby amended by substituting
the word "if" for the word "unless" in the fourth-to-last line of that section.

3.     Other CFTR Research.

        During the period for which funding is provided to Vertex by CFFT under
the Existing Agreement (as amended herein or subsequently from time to time),
and under a separate agreement providing for continued Potentiator funding (the
"Potentiator Funding Agreement"), if such funding is provided in other than in
the Existing Agreement, all of Vertex's research efforts directed at the
identification, development and commercialization of pharmaceutical products
that have as their principal mode of action the modulation of CFTR shall be
conducted under the Existing Agreement (as amended herein or subsequently from
time to time) and under the Potentiator Funding Agreement. During the [***]
period following the later of the last date upon which CFFT provides funding to
Vertex under the Existing Agreement (as amended herein or subsequently from time
to time), or the last date upon which CFFT provides continuing Potentiator
funding under the Potentiator Funding Agreement, if such funding is provided for
other than in the Existing Agreement, Vertex shall not enter into any research,
development or commercialization agreement (a "Third Party Agreement") with a
third party directed toward the eventual commercialization (including the
acquisition and sale of a marketed product) of a pharmaceutical product that has
as its principal mode of action the modulation of CFTR and is not a Drug Product
(the "New Product"), unless CFFT will receive the same royalty rate from Vertex
or the third party under the Third Party Agreement as is provided under
Section 5.3.1 of the Existing Agreement (as it may be subsequently amended), on
account of any Net Sales of the New Product. An agreement between Vertex and a
third party for the conduct of research activities, under which that third party
does not then (or by subsequent agreement with such third party) receive any
license rights to, or compensation with respect to the development or sale of,
any pharmaceutical product that has CFTR modulation as its principal mode of
action, shall not be deemed a Third Party Agreement for the purposes of the
foregoing restriction. The foregoing provisions of this Section 3 shall not
apply to any Third Party Agreement relating to a New Product that is a Corrector
from and after the date upon which CFFT exercises its termination rights under
section 10.5.2 of the Existing Agreement (as amended pursuant to this Amendment
No. 1). In the event of an Interruption under Section 10.6.2 of the Existing
Agreement with respect to either Potentiator or Corrector research programs,
Vertex shall not enter into any agreement with a third party for commercial
purposes, for a period of [***] after such Interruption, relating to the program
to which the Interruption related.

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

3

--------------------------------------------------------------------------------



4.     Budget and Funding.

        From and after the Effective Date of this Amendment, the following
provisions shall apply to any incremental funding for Corrector research in
2005, and to the budget and funding for all Corrector research thereafter under
the Research Plan, in lieu of the provisions in Sections 4.1, 4.2 and 4.3 of the
Existing Agreement.

4.1.The initial budget for incremental funding of the Corrector Research
Program, relating to discovery, optimization and IND-enabling activities for
Corrector Compounds, is attached hereto as Exhibit 4.1 (the "Initial Corrector
Budget"). The Initial Corrector Budget includes only amounts that are
incremental to the funding currently provided for Corrector research in the
"Alternative Program" under the Current Budget. Any material revisions to the
Initial Corrector Budget which would result in an increase in total funding for
the Corrector Research Program beyond the amount provided under this Amendment
will require the prior approval of CFFT. Any other adjustments to the Initial
Corrector Budget may be undertaken by Vertex with prior notice to, but without
prior approval from, CFFT. Vertex will provide CFFT with [***] reports within
[***] showing expenses incurred under the Corrector Research Program during the
quarter just ended against budgeted expenses for that quarter. For [***], the
report will cover the period from the Effective Date of this Amendment through
the end of that quarter.

4.2.CFFT will fund [***] of the Initial Corrector Budget and Vertex will fund
[***] of the Initial Corrector Budget. Based on the approved Initial Corrector
Budget of [***], CFFT will make the payments to Vertex specified below during
the specified periods.


 
  INITIAL CORRECTOR BUDGET
(millions $)

--------------------------------------------------------------------------------

Research Period


--------------------------------------------------------------------------------

  Aggregate Budget Amount

--------------------------------------------------------------------------------

  CFFT Financial Commitment

--------------------------------------------------------------------------------

January 1, 2006—December 31, 2006   [***]   [***] January 1, 2007—March 31, 2008
  [***]   [***]

Payments due under the Initial Corrector Budget on account of internal FTEs
shall be made by CFFT [***]. Payments due under the Initial Corrector Budget on
account of external costs shall be made by CFFT to Vertex [***] within [***]
following [***] . All payments shall be made without deduction for withholding
or similar taxes in United States dollars to the credit of such bank account as
may be designated in writing to CFFT. Any payments which fall due on a date that
is a legal holiday in The Commonwealth of Massachusetts may be made on the next
following day that is not a legal holiday in The Commonwealth. On or before
January 31 of 2006, 2007, 2008 and 2009, Vertex will provide CFFT with an
accounting of all internal FTE costs and external Research costs (including
documentary evidence of such external costs) incurred under the Research Program
during the most recently concluded calendar year. Internal FTE costs will be
calculated at an annual rate of [***] per FTE.

4.3.If CFFT's contribution for any reporting period is in excess of its agreed
portion of the total expense incurred by Vertex (internal and external) for the
Corrector Research Program for that period, the excess amount will be carried
over and applied as a credit against CFFT's required contribution in future
periods, except that any aggregate excess contributions provided by CFFT as of
the end of the Research Program Term will be refunded to CFFT within
[***]thereafter. To the extent not inconsistent with the provisions of this
Amendment, the provisions of Section 4.5 will apply to the Corrector Research
Program.



Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

4

--------------------------------------------------------------------------------



4.4.Vertex will dedicate a minimum average of [***] FTE scientists (on an
annualized basis) to the Corrector Research Program during its term, [***].

5.     Royalties Outside the Field

Section 5.3.2 of the Existing Agreement is amended as follows:

"5.3.2 Net Sales outside the Field. Vertex shall pay CFFT a royalty of [***]."

[Signature Page Follows]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement the
day and year first above written.

VERTEX PHARMACEUTICALS
INCORPORATED   CYSTIC FIBROSIS FOUNDATION
THERAPEUTICS, INCORPORATED
By:
 
/s/  KENNETH S. BOGER      

--------------------------------------------------------------------------------

Senior Vice President
and General Counsel
 
By:
 
/s/  ROBERT J. BEALL, PH.D.      

--------------------------------------------------------------------------------

President and Chief Executive Officer

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

6

--------------------------------------------------------------------------------



Exhibit 1.2
Corrector Research Plan

        [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Exhibit 1.3
Current Budget

        [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Exhibit 4.1
Initial Corrector Budget

        [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------


